NO.  07-09-0380-CR
                                                             
                                                   IN
THE COURT OF APPEALS
 
                                       FOR THE
SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
D
 
                                                                APRIL
28, 2010
                                            ______________________________
 
                                                          GLENDA SUE TIFFIN, 
 
                                                                                                            Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS, 
 
                                                                                                            Appellee
                                         _________________________________
 
                      FROM THE 64TH DISTRICT
COURT OF SWISHER COUNTY;
 
                     NO. A3875-0406; HON. ROBERT
W. KINKAID, JR., PRESIDING
                                           _______________________________
 
Anders
Opinion
_______________________________
 
Before
QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
            Appellant Glenda Sue Tiffin appeals
her conviction for tampering with a governmental record, a
state jail felony.  Pursuant to a plea
agreement, she pled guilty to the offense, and the trial court placed her on
community supervision for three years. 
Subsequently, the State moved the trial court to revoke appellant’s
probation.  She pled true to the alleged
violations of the terms of her community supervision, and the trial court held
a hearing.  Upon completion of the
hearing, the trial court revoked appellant’s probation and sentenced her to two
years in a state jail facility.  The
trial court certified that appellant had the right to appeal.   
            Appellant’s counsel has now moved to
withdraw, after filing a brief pursuant to Anders v. California, 386
U.S. 738, 87 S.Ct. 1396, 18 L. Ed. 2d 493 (1967), representing
that he has searched the record and found no arguable grounds for
reversal.  The motion and brief
illustrate that appellant was informed of her right to review the appellate
record and file her own brief.  So too
did we inform her that any pro se response or brief she cared to file
had to be filed by April 19, 2010.  To
date, she has filed no such
response or brief.  
            In compliance with the principles
enunciated in Anders, appellate counsel discussed each phase of the case
including the original plea of guilty, the revocation hearing which included
appellant entering a plea of true to the motion’s allegations and the
“propriety of the $1,000.00 sanction fine imposed on Appellant in the first
revocation proceeding.”   However,
counsel goes on to explain why the issues are without merit.   
            We have also conducted an
independent review of the record to determine whether there existed reversible
error and found none.  Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (requiring us to conduct
an independent review of the record).   A
plea of true alone is sufficient to support the finding that appellant violated
her probation.  Atchison v. State, 124 S.W.3d 755, 758-59 (Tex. App.–Austin
2003, pet. ref’d). 
The punishment assessed was also within the range prescribed by
law.  Tex.
Penal Code Ann. §§37.10(c)(1) & 12.35(a)
(Vernon Supp. 2009).
            
Accordingly,
we grant counsel’s motion to withdraw and affirm the judgment of the trial
court.[1]
 
Brian Quinn
                                                                                   Chief Justice
 
Do not publish.
 
 




[1]Appellant has the right to file a pro
se petition for discretionary review from this opinion.